       Case: 4:19-cv-02783 Doc. #: 1 Filed: 10/16/19 Page: 1 of 5 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                  Plaintiff,                           )
                                                       )
            v.                                         )   No.
                                                       )
FIVE THOUSAND, FOUR HUNDRED                            )
AND FORTY-TWO DOLLARS IN U.S.                          )
CURRENCY ($5,442.00),                                  )
                                                       )
             Defendant.                                )

                          VERIFIED COMPLAINT OF FORFEITURE

       COMES NOW, Plaintiff, the United States of America, by and through its attorneys,

Jeffrey B. Jensen, United States Attorney for the Eastern District of Missouri, and Stephen Casey,

Assistant United States Attorney, for said district, and for its Verified Complaint for Forfeiture

states as follows:

                                   NATURE OF THE ACTION

       1.        This is a civil action in rem brought by the United States of America seeking

forfeiture of all right, title, and interest in the above-captioned defendant property pursuant Title

21, United States Code, Section 881(a)(6).

       2. The defendant property was seized by law enforcement on or about April 23, 2019, and

is described more fully as five thousand, four hundred and forty-two dollars in U.S. currency

($5,442.00) (the “defendant property”).

                                  JURISDICTION AND VENUE

       3.        The Court has jurisdiction over this action pursuant to Title 28, United States Code,

Sections 1345, 1355, and 1395.



                                                   1
      Case: 4:19-cv-02783 Doc. #: 1 Filed: 10/16/19 Page: 2 of 5 PageID #: 2



       4.      Venue is proper pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

because the acts and omissions giving rise to forfeiture took place in the Eastern District of

Missouri. Venue is also proper pursuant to Title 28, United States Code, Section 1395(b) because

the defendant currency was seized in the Eastern District of Missouri.

                                STATUTORY FRAMEWORK

       5.      Title 21, United States Code, Section 881(a)(6) authorizes the civil forfeiture of

“all moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by any person in exchange for a controlled substance or listed chemical in violation

of this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

                         FACTS GIVING RISE TO THE FORFEITURE

       6.      On April 18, 2019, Robert Eugene Williams (“Williams”) was indicted in the

Eastern District of Missouri, charging the offenses of Drug Trafficking and Conspiracy to Commit

Drug Trafficking, in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

       7.      On April 23, 2019, law enforcement officers arrested Williams at his residence.

       8.      Yolanda Crawford (“Crawford”), the girlfriend of Williams, allowed the officers to

enter the residence. Williams entered the living room area and was arrested.

       9.      Officers conducted a security sweep of the residence and detected the smell of fresh

marijuana in the rear living area of the residence. They also observed U.S. Currency lying on an

entertainment cabinet.

       10.     After the security sweep, officers spoke with Crawford and asked for consent to

search the residence. Crawford gave consent to search the residence and signed a form giving



                                                2
       Case: 4:19-cv-02783 Doc. #: 1 Filed: 10/16/19 Page: 3 of 5 PageID #: 3



consent.

        11.     In the rear living area of the residence, officers located three orange five-gallon

buckets sitting on the floor in front of the entertainment center. Officers opened the buckets. Two

were empty but smelled strongly of marijuana. The third bucket contained eight plastic bags of

marijuana. The third bucket also contained folded U.S. Currency.

        12.     The marijuana, the U.S. Currency on the entertainment center and the U.S.

Currency in the third bucket were seized by the officers and the official count of the U.S. Currency

was $5,442.00 U.S. Currency.

                                  COUNT ONE – FORFEITURE
                                     21 U.S.C. § 881(a)(6)

        13.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 12 above as if fully set forth herein.

        14.     The defendant property is bulk U.S. currency that was discovered by law

enforcement officers in a bundle and concealed in a bucket with marijuana, consistent with drug

trafficking. Williams has a criminal history related to narcotics possession and distribution.

        15.     Based on the foregoing, the defendant currency is subject to forfeiture pursuant to

Title 21, United States Code, Section 881(a)(6) as money furnished or intended to be furnished in

exchange for a controlled substance, as proceeds traceable to such an exchange, and as money to

be used to facilitate a violation of the Controlled Substances Act.

                                      PRAYER FOR RELIEF

      WHEREFORE, the United States of America prays that a Warrant for Arrest be issued in

rem for the defendant currency and the defendant currency be condemned and forfeited to the

United States of America, in accordance with the provisions of law; and that the United States of




                                                 3
      Case: 4:19-cv-02783 Doc. #: 1 Filed: 10/16/19 Page: 4 of 5 PageID #: 4



America be awarded its costs in this action, and have such other relief as provided by law and the

nature of the case may require.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney


                                             /s/ Stephen Casey
                                             STEPHEN CASEY, #58879MO
                                             Assistant United States Attorney
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102




                                                4
Case: 4:19-cv-02783 Doc. #: 1 Filed: 10/16/19 Page: 5 of 5 PageID #: 5
